Citation Nr: 0928329	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  97-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a partial synovectomy of the left knee due to 
injury, prior to October 19, 1995.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a partial synovectomy of the left knee due to 
injury, from October 19, 1995.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee, as a residual of 
multiple surgeries of the left knee, from April 18, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.   

The Veteran testified before a hearing officer at the RO in 
October 1995.  A copy of the transcript of this hearing has 
been associated with the claims file.

The issues involving the Veteran's entitlement to increased 
ratings for left knee disorders have been before the Board on 
multiple occasions.  The last Board remand was issued in May 
2008.  The issues in appellate status and of which the Board 
had taken jurisdiction were characterized as listed on the 
title page.  At that time, the Board found that an additional 
remand was required to take corrective action to complete 
development previously directed but not accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, 
after review of the subsequent completed development, the 
Board finds that an additional remand is required as the 
directed development has not yet been accomplished.  The 
Board is cognizant of the duration of this appeal and regrets 
the further delay in the final adjudication of this appeal. 
The additional remand, however, is necessary in order to 
ensure that the Veteran's appeal has been properly developed 
and considered.

Review of the claims file reveals that the Veteran has been 
in receipt of multiple temporary periods of 100 percent 
convalescent ratings due to the numerous surgeries on the 
left knee.  No claim regarding the proper period of these 
temporary rating are in appellate status.  See 38 C.F.R. 
§ 4.30.

In the representative's June 2009 Brief, he requested that 
the RO adjudicate an inferred claim for service connection 
for surgical scars [related to the left knee surgeries].  The 
Board, therefore, directs that the RO take all appropriate 
actions regarding this claim for service connection.  The 
statements can also be construed as a claim for separate 
compensable ratings for his scars; this latter matter is 
addressed in the remand below.

This matter in its entirety is REMANDED to the RO via the 
AMC.  VA will notify the Veteran if further action is 
required on his part.


REMAND

In an August 2004 remand, the Board directed that the Veteran 
be issued a statement of the case pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), regarding the left knee 
disability.  In a February 2006 remand, the Board directed 
that upon remand the Veteran must be (a) be issued additional 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA; (b) the AMC/RO must obtain additional existent VA 
records and an additional VA examination/addendum; (c) the 
AMC/RO must consider the issue of extraschedular entitlement; 
and (d) the AMC must include a written determination as to 
whether a referral to the VA's Under Secretary for Benefits 
or the Director, VA's Compensation and Pension, was 
warranted.  

The appeal was next before the Board in May 2009.  At that 
time, the Board noted that the question of extraschedular 
entitlement had not been adjudicated as directed.  In 
addition to (a) again directing the AMC to address the 
extraschedular question, the Board remanded for (b) issuance 
of additional notice under the VCAA, to include notice 
compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) as to the increased rating claims on appeal (but not 
the claim for a higher initial rating).  With respect to the 
Vasquez notice, the Board also directed that this notice 
contain copies of Diagnostic Codes 5256 to 5263, located in 
38 C.F.R. § 4.71a.  The Board also directed that (c) all 
pertinent VA medical records be obtained and that (d) the 
Veteran be scheduled for an additional VA examination to 
determine the current severity of his left knee disability.  

In the directed VA examination to be scheduled, the VA 
examiner was asked to address the issue of whether there was 
additional function loss of the left knee due to pain or 
flare-up of pain supported by adequate objective findings, or 
additional loss of left knee motion due to weakness on 
movement, excess fatigability, incoordination, or any other 
relevant symptom or sign.  The Board directed that any 
additional limitation of motion should be expressed in 
degrees.  The examiner was also directed to address whether 
the service-connected left knee disorder resulted in marked 
interference with his employment.  The Board also directed 
again that the issue of extraschedular entitlement be 
addressed, noting that such action must include a written 
determination as to whether a referral to the VA's Under 
Secretary for Benefits or the Director, VA's Compensation and 
Pension, was warranted.

Review of the subsequent completed development reveals that 
the Veteran was issued notification letters in June 2008 and 
August 2008.  Although the Veteran was issued copies of some 
diagnostic codes in these letters, he was not issued all the 
diagnostic codes in the range from 5256 to 5263.  Upon 
remand, the Veteran should be provided an additional VCAA 
notification letter that includes copies of Diagnostic Codes 
5256 through 5263.  

The Veteran underwent an additional VA examination in October 
2008.  The examiner documented that the Veteran's gait was 
antalgic and that the Veteran was unable to bear any weight 
on the left leg.  The examiner wrote that after repetitive 
range of motion the Veteran had difficulty ambulating due to 
pain.  The examiner opined that it was as least as likely as 
not that flare-ups of the left knee pain caused additional 
function loss, noting that the Veteran reported decrease 
range of motion and difficulty ambulating during a flare-up.  
The examiner did not express the number of degrees of 
additional limitation of motion.  The examiner also opined 
that it was at least as likely as not that the Veteran's most 
recent surgery resulted in a marked interference with his 
employment.  Upon remand, the examiner who completed this 
examination should provide an addendum regarding the number 
of degrees of additional limitation of motion due to 
functional impairment.  If the examiner who performed the 
October 2008 examination is unavailable or if the examiner is 
unable to answer the question without another examination, 
the Veteran should be scheduled for an additional examination 
in which the examiner addresses the issue of functional 
impairment.  

The AMC issued a May 2009 supplemental statement of the case 
which denied increased ratings sought on appeal.  Despite the 
additional evidence that the disability causes marked 
interference (as contained in the October 2008 VA examination 
report) the AMC did not address the issue of extraschedular 
consideration.  Upon remand, the Board finds that this is 
sufficient evidence of record that such a referral is 
warranted.  The documentation of this referral must be of 
record prior to return of the file to the Board.

The AMC is advised that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, this case must be REMANDED for the following 
action:

1.  Regarding the increased rating 
claims, the Veteran must be issued an 
additional VCAA notice that complies with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This letter must includes copies 
of Diagnostic Codes 5256 through 5263.

2.  The examiner who performed the 
October 2008 VA examination should be 
asked to provide an addendum.  The claims 
folder should be made available to the 
examiner for review of records.  
Specifically, the clinician should be 
directed to address the following.  

Is at least as likely as not (50 
percent or greater degree of 
probability) that there is any 
additional functional loss 
(i.e., additional loss of 
motion) of the left knee due to 
pain or flare-ups of pain 
supported by adequate objective 
findings, or additional loss of 
left knee motion due to weakness 
on movement, excess 
fatigability, incoordination, or 
any other relevant symptom or 
sign.  Any additional limitation 
of motion should be expressed in 
degrees. 

If the examiner who performed the October 
2008 examination is unavailable or if the 
examiner is unable to answer the question 
without another examination, the Veteran 
should be scheduled for an additional 
examination in which the examiner 
addresses the issue of functional 
impairment.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is also requested to 
identify any scar(s) associated with the 
Veteran's service-connected knee injury 
and subsequent surgery for same; each 
scar should be identified with as much 
detail as possible, to include whether 
the scar is tender or painful upon 
examination.  

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and explain why an opinion 
would be speculative.

3.  This claim must be referred to the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of assignment 
of an extra-schedular evaluation for the 
Veteran's service-connected left knee 
disabilities, for the entire period under 
appeal, under 38 C.F.R. § 3.321.  The 
documentation of this referral must be of 
record prior to return of the file to the 
Board.

4.  Thereafter, the Veteran's claims on 
appeal must be adjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and preservice the Veteran's due 
process right.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.
The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).



